IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1201
                                  Filed May 11, 2016


AMJAD BUTT, M.D.,
    Petitioner-Appellant,

vs.

IOWA BOARD OF MEDICINE,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Mary Pat Gunderson,

Judge.



      Amjad Butt, M.D., appeals the court’s denial of his motion for an

interlocutory stay and affirmance of the suspension of his inactive Iowa medical

license. AFFIRMED.




      David L. Brown of Hansen, McClintock & Riley, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Jordan G. Esbrook, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2


BOWER, Judge.

       Amjad Butt, M.D., appeals the court’s denial of his motion for an

interlocutory stay and affirmance of the Iowa Board of Medicine’s decision to

suspend his inactive Iowa medical license. We affirm.

       This is the third appeal arising from the Iowa Board of Medicine’s

discipline of Butt. See Butt v. Iowa Bd. of Med., No. 14-1764, 2015 WL 6509109,

at *1–2 (Iowa Ct. App. Oct. 28, 2015); see also Butt v. Iowa Bd. of Med., No. 12–

1118, 2013 WL 2637283, at *1–8 (Iowa Ct. App. June 12, 2013).          Pursuant   to

our October 2015 decision cited above, we deny Butt’s motion for an

interlocutory stay as the motion is now moot.         See Homan v. Branstad, 864
N.W.2d 321, 328 (Iowa 2015) (“A case is moot if it no longer presents a

justiciable   controversy   because   the    issues   involved   are   academic   or

nonexistent.” (citation omitted)). We agree with the reasons stated by the district

court for suspending Butt’s medical license and affirm the district court’s order

without further opinion. See Iowa Ct. R. App. 21.26(1) (d), (e).

       AFFIRMED.